PER CURIAM:
Claimant seeks reimbursement for emergency repairs to facilities owned by the West Virginia Department of Corrections at the Anthony Center in Neola, West Virginia. The repairs were completed on November 29, 1983, and an invoice in the amount of $110.00 was returned to the claimant without payment.
Respondent admits the amount and validity of the claim, and further states that there were sufficient funds in its appropriation at the close of the fiscal year in question from which the obligation could have been paid.
The Court, therefore, makes an award to the claimant in the amount requested.
Award of $110.00.